Case 2:19-cv-02404-DRH-AYS Document 67 Filed 11/19/20 Page 1 of 2 PageID #: 1013




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 THOMAS GESUALDI et al,

                                    Plaintiffs,                  ORDER ADOPTING REPORT
                                                                 & RECOMMENDATION
        -against-                                                19-CV-2404 (DRH)(AYS)

 LR SAFETY CONSULTANTS & CONSTRUCTION
 SERVICES, LLC, et al.
                            Defendants.
 -----------------------------------------------------------X

         Presently before the Court is the Report and Recommendation of Magistrate

 Judge Anne Y. Shields, dated November 3, 2020, recommending that Plaintiffs’

 motion to strike the third and fourth affirmative defenses contained in Defendants

 LR Safety’s and Ramon De Los Santo’s Answers and to dismiss the counterclaims

 asserted by LR Safety and De Los Santos be granted in its entirety. More than

 fourteen (14) days have passed since service of the Report and Recommendation and

 no objections have been filed.

         Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has

 reviewed the Report and Recommendation for clear error, and finding none, now

 concurs in both its reasoning and its result. Accordingly, the Court adopts the

 November 3, 2020 Report and Recommendation of Judge Shields as if set forth

 herein. Accordingly,

                  IT IS HEREBY ORDERED that Plaintiffs’ motion to strike the third

 and fourth affirmative defenses contained in Defendants LR Safety’s and Ramon De




                                                   Page 1 of 2
Case 2:19-cv-02404-DRH-AYS Document 67 Filed 11/19/20 Page 2 of 2 PageID #: 1014




 Los Santo’s Answers and to dismiss the counterclaims asserted by LR Safety and

 De Los Santos is granted in its entirety.

       SO ORDERED.

 Dated: Central Islip, New York                  s/ Denis R. Hurley
       November 19, 2020                        Denis R. Hurley
                                                United States District Judge




                                       Page 2 of 2
